Citation Nr: 1809758	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on April 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Marine Corps from November 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the VAMC (Robert J. Dole VAMC) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for expenses he incurred for care received at a private medical facility on April 26, 2013.  He contends that the symptoms for which he sought treatment constituted a life-threatening medical emergency (as he believed that he may have had a stroke), that a VA facility was not feasibly available, and that he received prior authorization from his regular VA physician to receive the medical care he was provided on that date.  At the time of treatment the Veteran had not established service connection for any disability.  

Treatment records from Coffeyville Regional Medical Center show that the Veteran presented to the emergency room on April 26, 2013, with complaints of elevated blood pressure, ringing in his ears, and severe headache.  He reported the onset of these symptoms as 3-4 days prior to seeking treatment on April 26, 2013.  There were no other associated signs or symptoms.  On examination, the Veteran was not in any acute distress.  His temperature was 98.0, pulse was 109, respirations were 16, and blood pressure was 191/102.  Examination was within normal limits and headache pain was assessed at an intensity level of 2 out of 10 on the pain scale.  There was no indication that the Veteran's symptoms had progressively worsened during his time in the emergency room, and no treatment was rendered.  The clinical assessment was chronic hypertension.  The Veteran was discharged home the same day in improved condition and instructed to increase his medication to twice daily and receive follow-up treatment/evaluation.  

In June 2013, staff personnel at the Wichita (Robert J. Dole) VAMC determined that the Veteran did not qualify for payment for the private treatment provided on April 26, 2013 because a VA medical facility was readily available in his geographic area and was capable of furnishing economical care.  A subsequent reconsideration of the claim by the VAMC in a November 2013 upheld this decision.  

Since then, the Veteran, a retired registered nurse, reported that on April 26, 2013, he had a severe headache and blood pressure of 200/100+ and thought his symptoms at the time were indicative of a possible stroke.  After trying home remedies without relief, he contacted his VA primary care physician at the Tulsa VA outpatient clinic (VAOPC) and was told to seek immediate medical attention.  He stated that he was also told that if instructed to go, then VA would pay for the emergency room visit and that the nearest VA facility was 90 minutes away, while Coffeyville Regional Medical Center was only four blocks from his home.  See Statement from Veteran, received November 8, 2013 and VA Form 9, dated December 17, 2013.

Although the Veteran maintains that he contacted his VA physician three separate times and was specifically instructed to go to the nearest emergency room, there is no documentation that this doctor approved the medical services on April 26, 2013.  However, the Board believes there may be records from the Tulsa VAOPC that contain annotations indicating the Veteran was referred or authorized to use the services at Coffeyville Regional Medical Center.  The existence of such records could shed further light on whether payment or reimbursement can be made, therefore an attempt must be made to obtain them. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all communications from the Veteran's treating VA physician, or other medical personnel, at the Tulsa VAOPC on, or shortly before, April 26, 2013, in connection with possible authorization to seek private medical care.  These records should include, but are not limited to medical records, administrative records, telephone records, or any other records of contact.  Of particular interest are notations indicating the Veteran was referred to the nearest emergency room for treatment of an emergent condition (i.e., whether authorization was sought/provided).  

2.  Obtain specific information regarding the geographic accessibility of the nearest VA medical facility, as well as Coffeyville Regional Medical Center, to the Veteran's home (and operating hours, etc.) and associate that information with the claims file.  

3.  Thereafter, the Veteran's file should be sent to an appropriate VA health care provider who, after reviewing the record in its entirety, should express an opinion as to whether:

a) the medical services provided to the Veteran on April 26, 2013, were rendered within the context of a medical emergency of such a nature that a prudent layperson would reasonably expect that delay in seeking treatment would be hazardous to his health or life.  

b) given the Veteran's symptomatology, whether it would have been feasible on April 26, 2013, to seek treatment at the nearest VA facility. 

In making these determinations, the reviewing official must consider the time of onset of the Veteran's symptoms, the urgency of his medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, and the length of any delay that would have been required to obtain treatment from a VA facility.  The opining health care provider must include a thorough explanation of the bases for all opinions rendered.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

